Citation Nr: 0609486	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to December 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Regional Office (RO) that denied service connection for a 
back disability.  This matter was previously before the Board 
and was remanded to the Appeals Management Center for 
additional development.  That development has been completed 
by the agency of original jurisdiction to the extent 
possible.  The claim has been certified to the Board for 
adjudication.  


FINDING OF FACT

A congenital back abnormality has not been shown by competent 
clinical evidence of record to have been aggravated in 
service by superimposed pathology.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter - VCAA 

Notice

The Board notes that a VA letter issued in June 2001 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  The veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993 (where the Board 
addresses a question that has not been addressed by the RO, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Duty to Assist

The veteran's service medical records are unavailable and are 
presumed to have been destroyed in a fire at a records 
center.  The record reflects that the VA has made repeated 
attempts to obtain such records, to no avail.  The record 
contains the veteran's VA and private treatment records.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim for service connection 
for a back disability that has not been obtained.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  

II.  Service Connection 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §  1131; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  Service 
connection is appropriate for a disorder diagnosed after 
discharge when evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111.

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Congenital or developmental defects and refractive error of 
the eye, personality disorders and mental deficiency may not 
be service connected as they are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The service medical records are unavailable, presumably 
having been lost in a fire at a records center.  In this 
regard, it is noted that the National Personnel Records 
Center indicated following several searches that no records 
were available for the veteran.  Moreover, a negative 
response was received from Ireland Army Hospital at Fort 
Knox.  The RO notified the appellant. 

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The appellant asserts that during basic training in 1958 he 
fell down a flight of stairs in the Army barracks.  He 
reported he was taken to Ireland Army Hospital at Fort Knox, 
Kentucky where he was treated for complaints of back pain as 
a result of the fall.  He indicated he was discharged from 
the hospital after 2 to 3 weeks, and thereafter, went AWOL 
and sought separation from the service because of his back 
disability.  The appellant also asserts that prior to his 
evaluation and treatment in May 1959 by J.K., MD, private 
orthopedic surgeon, he sustained no intercurrent injury to 
his back.   

The Board has reviewed the entire record to include the 
appellant's contentions.  Private medical records dated from 
1959 to 1962 have been associated with the claims folder.  
Within six months of separating from service, the appellant 
was evaluated for lumbosacral instability and back pain.  The 
June 1959 hospital admission record demonstrates that the 
appellant was then employed.  An undated personal history 
associated with the 1959 medical records does not show that 
his complaints were work related.  The appellant testified in 
July 2004 that he did not undergo a physical examination for 
his employment at T.R.B.  Thus, there are no other post 
service medical records that pre-date his June 1959 
complaints of back pain.  In addition, other testimony 
reveals that he had not sustained an injury on the job nor 
had he received workman's compensation for the 1959 injury.

More important, a June 1959 preoperative note reveals that 
the appellant had a congenital anomaly of the lumbosacral 
spine - sacralization of the L5 vertebra.  The appellant 
underwent lumbar fusion for lumbarization of the first sacral 
segment with instability of the lumbosacral joint in 1959.  
Since that time, the appellant has undergone multiple back 
surgeries and has sustained at least one intercurrent injury.  
At most, this evidence demonstrates that after separating 
from service, a congenital anomaly became symptomatic and 
required surgical intervention.  There is no competent 
evidence indicating that the complaints of back pain began in 
service or that the congenital back disability was aggravated 
thereby.  

Private treatment records for the period from 1992 to 2000 
show a pattern of treatment for chronic back pain and 
surgical treatment.  These private medical records do not 
relate the current back disability to an injury in service 
nor do they establish that a back disability was incurred in 
or aggravated by active military service.  Further, VA 
treatment records for the period from April 2001 to September 
2002 and August 2005 fail to establish that the appellant's 
chronic back disability was incurred in or aggravated by his 
active military service.  

Of note, after examination of the veteran and a review of the 
claims file in August 2005, the VA examiner opined that there 
was no evidence remaining of the exact nature of the 
veteran's injury in service and that any relationship to his 
multiple operations on the back due to an injury that was 
about 47 years old was speculative.  The VA examiner 
emphasized that the veteran did have surgery within six 
months of separating from service.  

Despite the lack of evidence showing incurrence of a back 
disability in service, the private medical evidence in 1959 
shows that the appellant did in fact have a congenital back 
disability repaired shortly after separating from service.  
VA benefits are awarded based on competent evidence 
demonstrating that an injury or disease was incurred in or 
aggravated by active military service or manifested to a 
degree of 10 percent within one year after separating from 
service.  First, the post service evidence clearly and 
unmistakably shows that the appellant underwent surgery to 
correct lumbar instability due to a congenital defect.  
Congenital or developmental defects may not be service-
connected as they are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c).   
See also 38 C.F.R. § 3.304(b).  Second, there is no evidence 
from his military service to include comrade statements 
showing injury or aggravation to his back.  Further, there is 
no pre-employment physical or X-ray to show the condition of 
his back prior to surgery in 1959.  Last, the appellant's 
assertions as to incurrence and medical nexus are not 
competent to establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, there is no 
medical nexus evidence.  

Even considering the opinion of the VA examiner in 2005, the 
evidence before the Board is not in equipoise to warrant 
resolving the claim in favor of the appellant.  In the 
absence of service medical records or other competent 
evidence (i.e., comrade statement) showing an injury was 
incurred during active military service and that it 
aggravated a pre-existing spine condition, service connection 
for a back disability is not warranted.  The preponderance of 
the evidence is against the claim for service connection for 
a back disability, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


